DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the use of the word “may” is not a clear and concise way to describe the invention (e.g. “A pressure sensor may monitor…” should be “A pressure sensor monitors…”, etc.)  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (U.S. Patent 5,528,940).

Regarding claims 1 and 15, Yamamoto discloses (Figs. 1-10) a pressure sensor (col. 3, lines 16-19), comprising:
one or more memories 350 (col. 3, lines 38-41); and
one or more processors 61 (col. 3, line 33) communicatively coupled to the one or more memories (as shown in Fig. 1), to:
receive a measurement from a sensing component (col. 4, lines 55-58), wherein the sensing component includes a first resistor 111 and a second resistor 113 (col. 4, lines 23-24; col. 5, lines 4-18);
determine a first resistance value of the first resistor 111 (as it changes dues to strain: col. 4, lines 55-58; col. 5, lines 4-18) and a second resistance value of the second resistor 113 (as it changes dues to strain: col. 4, lines 55-58; col. 5, lines 4-18);
determine, based on a difference between the first resistance value and the second resistance value (i.e. V1-V2: col. 6, lines 58-61), a probability that the measurement is reliable (if within the allowable range: see Fig. 9 and col. 8, lines 35-37); and

The apparatus of Yamamoto, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 15, and further discloses determining, by the device and based on a difference between the first resistance value and the second resistance value satisfying a threshold (i.e. outside the allowable range: see Fig. 9 and col. 8, lines 35-37), that a measurement from the sensing component is unreliable (i.e. needs maintenance: col. 6, line 30); and performing, by the device and based on determining that the measurement from the sensing component is unreliable (i.e. outside the allowable range: see Fig. 9 and col. 8, lines 35-37), an action associated with the pressure sensor (send a condition signal: col. 8, line 52).

Regarding claim 4, Yamamoto discloses (Figs. 1-10) the first resistor 111 and the second resistor 113 are situated in a circuit on or within a flexible membrane 11 (col. 4, line 25) of the sensing component (col. 4, lines 23-26), wherein the flexible membrane 11, when flexed, is configured to affect the first resistance value and the second resistance value (col. 4, lines 55-58).

Regarding claim 5, Yamamoto discloses (Figs. 1-10) the probability that the measurement is reliable is determined to be relatively high (i.e. within the allowable range: see Fig. 9 and col. 8, lines 35-37) when the difference between the first resistance value and the second resistance value is within a first threshold (see Fig. 9 and col. 8, lines 35-37), and


Regarding claim 6, Yamamoto discloses (Figs. 1-10) the first resistance value and the second resistance value are determined based on receiving the measurement (col. 4, lines 55-58; col. 5, lines 4-18).

Regarding claims 7 and 17, Yamamoto discloses (Figs. 1-10) the first resistance value and the second resistance value are respectively determined based on a first conductance value of the first resistor 111 and a second conductance value of the second resistor 113 (i.e. the changes in resistance: col. 4, lines 55-58; col. 5, lines 4-18), wherein the first conductance value and the second conductance value are respectively determined by applying bias voltages across the first resistor and the second resistor (col. 4, lines 55-58; col. 5, lines 4-18).

Regarding claim 19, Yamamoto discloses (Figs. 1-10) performing the action comprises ending a notification (condition signal: col. 8, line 52) to a user interface (display output data: col. 8, lines 42-43) to indicate that the measurement is unreliable (col. 8, lines 30 and lines 35-37).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 8-10, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Patent 5,528,940) in view of Oba et al. (U.S. Patent 6,422,088).

Regarding claims 2, 3, 8, 9, 16, and 18, Yamamoto is applied as above, with regards to claims 1 and 15.  Yamamoto also discloses that the resistors 111-114 are in a bridge configuration (col. 5, line 10 and lines 62-63), and that Yamamoto’s bridge circuit may take a variety of forms of bridge circuit (col. 12, lines 1-12).

Oba discloses (Figs. 1-3) the first resistor and the second resistor are in a Wheatstone bridge circuit of the sensing component (as shown in Fig. 3); the first resistor and the second resistor are not coupled to a same terminal of the Wheatstone bridge circuit (i.e. RA/RC in Oba Fig. 3, and 111/113 in Yamamoto Fig. 3); the first resistor and the second resistor are opposite one another in the Wheatstone bridge circuit (i.e. RA/RC in Oba Fig. 3, and 111/113 in Yamamoto Fig. 3); and the first conductance and the second conductance are determined by applying a supply voltage to one or more terminals of the Wheatstone bridge circuit (at Vcc: se Oba, Fig. 3) and a ground to one or more terminals of the Wheatstone bridge circuit (at D in Oba Fig. 3).
Since the art recognizes that Oba’s Wheatstone bridge configuration is an equivalent of Yamamoto’s bridge configuration, and known for the same purpose of measuring pressure on a pressure sensing diaphragm, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto’s device/method so that the first resistor and the second resistor are in a Wheatstone bridge circuit of the sensing component; the first resistor and the second resistor are not coupled to a same 

Regarding claim 10, Yamamoto discloses (Figs. 1-10) the status indicates that the measurement is unreliable (i.e. outside the allowable range: see Fig. 9 and col. 8, lines 35-37) when the difference between the first resistance value and the second resistance value satisfies a threshold (i.e. outside the allowable range: see Fig. 9 and col. 8, lines 35-37), and
wherein the status indicates that the measurement is reliable (if within the allowable range: see Fig. 9 and col. 8, lines 35-37) when the difference between the first resistance value and the second resistance value does not satisfy the threshold (i.e. within the allowable range: see Fig. 9 and col. 8, lines 35-37).

Regarding claim 12, Yamamoto discloses (Figs. 1-10) when the status indicates that the measurement is unreliable (i.e. outside the allowable range: see Fig. 9 and col. 8, lines 35-37), the sensor controller, when performing the action, is to indicate that a measurement from the sensing component is likely inaccurate (condition signal: col. 8, line 52).


Yamamoto does not disclose the sensor controller, when performing the action, is to: measure a first voltage of a first measurement terminal of the Wheatstone bridge circuit; measure a second voltage of a second measurement terminal of the Wheatstone bridge circuit; determine, based on a difference between the first voltage and the second voltage, a pressure measurement associated with an environment of the flexible membrane; and perform an action associated with the pressure measurement.
Oba discloses (Figs. 1-3) the sensor controller, when performing the action, is to: measure a first voltage of a first measurement terminal of the Wheatstone bridge circuit (Fig. 3; col. 23, lines 8-67); measure a second voltage of a second measurement terminal of the Wheatstone bridge circuit (Fig. 3; col. 23, lines 8-67); determine, based on a difference between the first voltage and the second voltage, a pressure measurement associated with an environment of the flexible membrane (col. 23, lines 39-42); and perform an action associated with the pressure measurement (detect failure: col. 23, lines 65-67).
Since the art recognizes that Oba’s Wheatstone bridge configuration is an equivalent of Yamamoto’s bridge configuration, and known for the same purpose of measuring pressure on a pressure sensing diaphragm, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto’s device/method so that the sensor controller, when performing the action, is to: measure a first voltage of a first measurement terminal of the Wheatstone bridge circuit; measure a second voltage of a second 

Regarding claim 14, Yamamoto discloses (Figs. 1-10) the flexible membrane 11, when flexed, is configured to cause the Wheatstone bridge circuit (per the combination with Oba, above) to output different voltage values based on changes to at least one of the first resistance value 111 or the second resistance value 113 (col. 4, lines 55-58; col. 5, lines 4-18).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Patent 5,528,940) in view of Miu et al. (U.S. Patent 6,700,174).

Regarding claim 20, Yamamoto is applied as above, but does not disclose the pressure sensor comprises a sensor of a tire pressure monitoring system.
Miu discloses the pressure sensor comprises a sensor of a tire pressure monitoring system (col. 1, lines 56-61).
Since the art recognizes that Yamamoto’s pressure sensor is suitable for the intended use of sensing tire pressure (via the teaching of Miu), and known for the same purpose of measuring pressure on a pressure sensing diaphragm, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto’s method so that the pressure sensor comprises a sensor of a tire pressure monitoring system, as taught by Miu.  See MPEP 2144.07.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852